Name: 2005/14/EC: Commission Decision of 6 January 2005 amending Decision 2003/329/EC as regards the extension of the validity of transitional measures on the heat treatment process for manure under Regulation (EC) NoÃ 1774/2002 of the European Parliament and of the Council (notified under document number C(2004) 5760)Text with EEA relevance
 Type: Decision_ENTSCHEID
 Subject Matter: deterioration of the environment;  health;  means of agricultural production;  environmental policy
 Date Published: 2005-10-14; 2005-01-11

 11.1.2005 EN Official Journal of the European Union L 7/5 COMMISSION DECISION of 6 January 2005 amending Decision 2003/329/EC as regards the extension of the validity of transitional measures on the heat treatment process for manure under Regulation (EC) No 1774/2002 of the European Parliament and of the Council (notified under document number C(2004) 5760) (Only the French, Dutch, Finnish and Swedish texts are authentic) (Text with EEA relevance) (2005/14/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Regulation (EC) No 1774/2002 of the European Parliament and of the Council of 3 October 2002 laying down health rules concerning animal by-products not intended for human consumption (1), and in particular Article 32(1) thereof, Whereas: (1) Regulation (EC) No 1774/2002 lays down health rules concerning animal by-products not intended for human consumption. In view of the strict nature of those rules, transitional measures have been granted. (2) Commission Decision 2003/329/EC of 12 May 2003 on transitional measures under Regulation (EC) No 1774/2002 of the European Parliament and of the Council as regards the heat treatment process for manure (2) allows the industry time to adjust and develop alternative heat treatment process for manure until 31 December 2004. (3) The Commission has asked for an opinion of the European Food Safety Authority (EFSA) to enable laying down alternative heat treatment process for manure. The EFSA opinion is expected in early 2005. Pending the EFSA opinion, Member States and operators have asked the Commission to extend the validity of the transitional measures provided for in Decision 2003/329/EC in order to avoid any disruption of trade. (4) The transitional measures provided for in Decision 2003/329/EC should therefore be extended for a further period of time to enable the Member States to authorise operators to continue to apply national rules for the heat treatment process for manure. (5) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health, HAS ADOPTED THIS DECISION: Article 1 Decision 2003/329/EC is amended as follows: In Article 1, Article 3(2) and Article 5, the date 31 December 2004 is replaced by the date 31 December 2005. Article 2 This Decision is addressed to the Kingdom of Belgium, the French Republic, the Kingdom of the Netherlands and the Republic of Finland. Done at Brussels, 6 January 2005. For the Commission Markos KYPRIANOU Member of the Commission (1) OJ L 273, 10.10.2002, p. 1. Regulation as last amended by Commission Regulation (EC) No 668/2004 (OJ L 112, 19.4.2004, p. 1). (2) OJ L 117, 13.5.2003, p. 51.